Citation Nr: 0530411	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-03 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1958 to 
July 1982.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision.  The veteran filed his 
notice of disagreement in September 2003, the RO issued a 
statement of the case in December 2003, and the veteran 
perfected his appeal in January 2004.  The veteran also 
testified before the undersigned at a July 2005 hearing.


FINDING OF FACT

The evidence shows that the veteran served in combat in the 
Republic of Vietnam, that he reported combat stressors, and 
that he is currently diagnosed with PTSD based on those 
stressors. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing the 
condition; 2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id. at (f)(1).  

The veteran asserted (at his July 2005 hearing before the 
Board) that he served as a forward air controller for the 
20th Tactical Air Support Squadron (TASS) of the Air Force 
during a North Vietnamese offensive in the summer months of 
1972.  The veteran reported that while serving in this 
capacity, he was involved in intense battles around the city 
of Quang Tri, where he ordered bombs dropped so close to his 
location that he could not even stand up.  The veteran also 
testified that his position was overrun by the North 
Vietnamese, forcing him to evacuate.

Additional evidence submitted by the veteran supports his 
contention that the 20th TASS was involved in forward 
operations during the North Vietnamese offensive in the 
spring of 1972; and personnel records reflect that the 
veteran served as a ground radio operator during 1972, which 
is consistent with his account of being stationed as a 
forward air controller.  

Further, a review of the veteran's records reveals that the 
veteran was awarded the Republic of Vietnam Gallantry Cross 
with Palm Unit Citation which was awarded to units for 
valorous combat achievements.  Accordingly, the Board finds 
that the veteran was involved in combat.

In May 2004, the veteran was diagnosed with PTSD at a VA 
examination.  The examiner recounted the veteran's stressors 
as described above, and opined that the veteran appears to 
meet the criteria for PTSD given that he reported having 
flashbacks of his time in Vietnam, which he gave specific 
details on things that he was exposed to, stressful 
situations he was exposed to in Vietnam, nightmares, 
irritability, anger, sleep problems, avoidance of material 
about the war, depression, concentration problems, and 
survivors' guilt. 

The Board finds that the evidence shows that the veteran has 
reported confirmed stressors from his combat service, and has 
been diagnosed with PTSD by a medical doctor based on those 
stressful events.  Accordingly, the veteran's claim is 
granted.

II.  Veterans Claims Assistance Act

With respect to the issue of entitlement to service 
connection for PTSD, the Board finds that the Agency of 
Original Jurisdiction (AOJ) has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the veteran in proceeding with this 
issue given the favorable nature of the Board's decision with 
regard to the issue of entitlement to service connection for 
PTSD.


ORDER

Service connection for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


